                      2:20-cv-02312-CSB-EIL # 26-1          Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

LELYNE EDENS AS SPECIAL                                   )
ADMINISTRATOR OF THE ESTATE OF                            )
CALEB MICHAEL JOYNER, DECEASED,                           )
                                                          )
                      Plaintiff,                          )
                                                          )
              vs.                                         ) Court No.: 19-cv-5346
                                                          )
OLIGHT, OLIGHT WORLD USA, INC,                            ) Honorable Charles R. Norgle
BATTERIES PLUS HOLDING CORPORATION,                       )
OLIGHT TECHNOLOGY CO., LTD., ASCENT                       )
BATTERY SUPPLY, LLC.,                                     )
OLIGHT WORLD, MICA ELECTRONICS                            )
COMPANY LIMITED,                                          )
                                                          )
                      Defendants.                         )


                                   CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I caused to be served the foregoing

document on January 10, 2020, with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to all counsel of record.


                                            Respectfully submitted,



                                            /s/Robert A. Montgomery
                                            Attorney for Plaintiff

Robert A. Montgomery
Attorney at Law
161 North Clark Street, Suite 3050
Chicago, Illinois 60601
T: (312) 236-7700; F: (312) 605-8808
E: rm@rmontlaw.com
Attorney Code 1946129
